DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/12/2021, is being considered by the examiner.

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first wavelength spectrum”,  “a second wavelength spectrum”, “a third wavelength spectrum”, “reflect light” must be shown or the feature must be canceled from the claims 1-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. (US Patent 10,348,990 B2), (“Gotoh”), in view of Yokoyama et al. (US Patent 7,579,665 B2), (“Yokoyama”), in view of Park et al. (US Patent 10,008,544 B2), (“Park”).
Regarding claim 1, Gotoh meets the claim limitations as follows:
An image sensor (i.e. image sensor) [Gotoh: col. 29, line 5], comprising: a photoelectric device ((i.e. a color image sensor that includes plural color component photoelectric conversion elements that are respectively provided with color filters that respectively transmit different color components on a light receiving surface) [Gotoh: col. 1, line 41-45]; (i.e. a photoelectric conversion unit) [Gotoh: col. 29, line 7]), the photoelectric device including a first electrode and a second electrode facing each other, and an active layer between the first electrode and the second electrode ((i.e. An embedding shape of the insulating film 16 formed using the CVD method is a downwardly convex shape between the transfer electrodes) [Gotoh: col. 33, line 48-50; Fig. 27(a-d)]; (i.e. a polysilicon film is deposited at a thickness of about 50 nm to 300 nm using a CVD method. Then, n-type impurities such as phosphor are introduced using thermal diffusion or ion injection. Thereafter, the transfer electrode 14 is formed using anisotropic etching, using a photoresist which is patterned in a predetermined pattern as a mask, based on a photolithography technique.) [Gotoh: col. 33, line 30-36; Fig. 27(a-d)]; (i.e. the solid-state image sensor 1b according to Embodiment 10 includes a semiconductor substrate 11. A photoelectric conversion unit 12 and a charge transfer unit 13 are formed on the semiconductor substrate 11. The photoelectric conversion unit 12 and the charge transfer unit 13 correspond to the optical sensor array 6a. A transfer electrode 14 and a light shielding film 15 are formed on the semiconductor substrate 11 with an insulating film being interposed therebetween) [Gotoh: col. 29, line 5-13]) and configured to selectively absorb light ((i.e. the optical filter may absorb visible light) [Gotoh: col. 53, line 20-22]; (i.e. The first and second optical sensors (photoelectric conversion unit 12) have sensitivity to the visible light and the infrared light.) [Gotoh: col. 53, line 20-22])  associated with a first wavelength spectrum ((i.e. the first light beams have a spectrum in which visible light R) [Gotoh: col. 29, line 41-42; Fig. 13]; (i.e. wavelength range may correspond to a red wavelength region) [Gotoh: col. 7, line 4-5]), the first wavelength spectrum associated with a first color of three primary colors ((i.e. the first light beams have a spectrum in which visible light R) [Gotoh: col. 29, line 41-42]; (i.e. wavelength range may correspond to a red wavelength region) [Gotoh: col. 7, line 4-5]; (i.e. the optical sensors 3a to 3d may be color-specified as "R" of the three primary colors) [Gotoh: col. 19, line 38-39]); a first photo-sensing device ((i.e. the plural optical sensors with respect to the plural optical filters) [Gotoh: col. 3, line 38-39]; (i.e. plural optical sensors that receive light respectively passed through the plural optical filters) [Gotoh: col. 3, line 23-26]; (i.e. an optical sensor that detects at least one of a first wavelength light intensity of the first wavelength light, a second wavelength light intensity of the second wavelength light, ... , and an n-th wavelength light intensity of the n-th wavelength light;) [Gotoh: col. 3, line 15-16]; (i.e. an optical sensor array in which plural optical sensors are arranged) [Gotoh: col. 3, line 67 – col. 4, line 1])  stacked with the photoelectric device ((i.e. a photoelectric conversion unit 12 and a charge transfer unit 13 are formed on the semiconductor substrate 11) [Gotoh: col. 29, line 6-8]; (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, the stacked member may be a dielectric substance) [Gotoh: col. 4, line 51-53]) and configured to sense light associated with a second wavelength spectrum ((i.e. the n-th wavelength light intensity detected by the optical sensor) [Gotoh: col. 3, line 15-16]; (i.e. an optical sensor that detects at least one of a first wavelength light intensity of the first wavelength light, a second wavelength light intensity of the second wavelength light, ... , and an n-th wavelength light intensity of the n-th wavelength light;) [Gotoh: col. 3, line 5-9]), the second wavelength spectrum associated with a second color of the three primary colors ((i.e. wavelength range may correspond to a green wavelength region) [Gotoh: col. 7, line 10-11; Fig. 13]; (i.e. the optical sensors 3a to 3d may be color-specified as "G" of the three primary colors) [Gotoh: col. 19, line 40-41]); a second photo-sensing device ((i.e. the plural optical sensors with respect to the plural optical filters) [Gotoh: col. 3, line 38-39]; (i.e. plural optical sensors that receive light respectively passed through the plural optical filters) [Gotoh: col. 3, line 23-26]; (i.e. an optical sensor that detects at least one of a first wavelength light intensity of the first wavelength light, a second wavelength light intensity of the second wavelength light, ... , and an n-th wavelength light intensity of the n-th wavelength light;) [Gotoh: col. 3, line 15-16]; (i.e. an optical sensor array in which plural optical sensors are arranged) [Gotoh: col. 3, line 67 – col. 4, line 1]) stacked with the photoelectric device ((i.e. a photoelectric conversion unit 12 and a charge transfer unit 13 are formed on the semiconductor substrate 11) [Gotoh: col. 29, line 6-8]; (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, the stacked member may be a dielectric substance) [Gotoh: col. 4, line 51-53]) and configured to sense light associated with a third wavelength spectrum (i.e. wavelength range may correspond to a blue wavelength region) [Gotoh: col. 7, line 7-8; Fig. 13], the third wavelength spectrum associated with a third color of the three primary colors ((i.e. the third light beams have wavelength spectrum) [Gotoh: col. 29, line 38-39]; (i.e. the optical sensors 3a to 3d may be color-specified as "B" of the three primary colors) [Gotoh: col. 19, line 42-43]); a first color filter (i.e. a first optical filter) [Gotoh: col. 47, line 36] between the photoelectric device and the first photo-sensing device ((i.e. a first optical filter corresponding to the first optical sensor on the insulating film) [Gotoh: col. 11, line 42-44]; (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, the stacked member may be a dielectric substance) [Gotoh: col. 4, line 51-53]) and configured to selectively transmit light ((i.e. a first optical filter 18 that transmits light in a first wavelength range group) [Gotoh: col. 47, line 36-37]; (i.e. the inorganic film optical filter 17 (the first optical filter 18, the second optical filter 19, and the third optical filter 20) has a filter characteristic having transmission bands in wavelength regions of visible light) [Gotoh: col. 30, line 61-64]; (i.e. Curve G14 of FIG. 38(b) represents wavelength dependency of a transmittance of the first optical filter) [Gotoh: col. 37, line 11-12]) associated with the second wavelength spectrum ((i.e. wavelength range may correspond to a green wavelength region) [Gotoh: col. 7, line 10-11; Fig. 13]; (i.e. the optical sensors 3a to 3d may be color-specified as "G" of the three primary colors) [Gotoh: col. 19, line 40-41]); a second color filter (i.e. a second optical filter) [Gotoh: col. 47, line 37-38] between the photoelectric device and the second photo-sensing device ((i.e. a second optical filter corresponding to the second optical sensor on the insulating film) [Gotoh: col. 11, line 44-45]; (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, the stacked member may be a dielectric substance) [Gotoh: col. 4, line 51-53]) and configured to selectively transmit light ((i.e. a second optical filter 19 that transmits light in a second wavelength range group) [Gotoh: col. 47, line 37-39]; (i.e. the inorganic film optical filter 17 (the first optical filter 18, the second optical filter 19, and the third optical filter 20) has a filter characteristic having transmission bands in wavelength regions of visible light) [Gotoh: col. 30, line 61-64]; (i.e. Curve G14 of FIG. 38(b) represents wavelength dependency of a transmittance of the first optical filter) [Gotoh: col. 37, line 11-12]) associated with the first wavelength spectrum and the third wavelength spectrum ((i.e. each of the plural composite optical filters includes plural optical filters 2a to 2d having different transmission wavelength bands, and each of the plural optical filters 2a to 2d transmits visible light having a predetermined wavelength) [Gotoh: col. 43, line 52-56]; (i.e. component included in at least one of the plural color signals) [Gotoh: col. 1, line 52-53]); and a first insulating layer ((i.e. an insulating layer) [Gotoh: col. 47, line 20]; (i.e. an insulating film) [Gotoh: col. 29, line 11]) between the photoelectric device ((i.e. a color image sensor that includes plural color component photoelectric conversion elements that are respectively provided with color filters that respectively transmit different color components on a light receiving surface) [Gotoh: col. 1, line 41-45]; (i.e. a photoelectric conversion unit) [Gotoh: col. 29, line 7]) and the second photo-sensing device ((i.e. the plural optical sensors with respect to the plural optical filters) [Gotoh: col. 3, line 38-39]; (i.e. plural optical sensors that receive light respectively passed through the plural optical filters) [Gotoh: col. 3, line 23-26]; (i.e. an optical sensor that detects at least one of a first wavelength light intensity of the first wavelength light, a second wavelength light intensity of the second wavelength light, ... , and an n-th wavelength light intensity of the n-th wavelength light;) [Gotoh: col. 3, line 15-16]; (i.e. an optical sensor array in which plural optical sensors are arranged) [Gotoh: col. 3, line 67 – col. 4, line 1]) and configured to selectively reflect light of wavelength spectra except for light associated with the third wavelength spectrum ((i.e. each of the plural optical filters 2a to 2d reflects light in a predetermined wavelength range to transmit light in a different wavelength range) [Gotoh: col. 42, line 39-41]; (i.e. the analysis unit 4 may estimate a color, under visible light, of the object that reflects the infrared light, based on at least one of the first wavelength light intensity, the second wavelength light intensity, ... , and then-th wavelength light intensity detected by the optical sensors 3a to 3d) [Gotoh: col. 43, line 24-28]).
Gotoh does not explicitly disclose the following claim limitations (Emphasis added).
An image sensor, comprising: a photoelectric device, the photoelectric device including a first electrode and a second electrode facing each other, and an active layer between the first electrode and the second electrode and configured to selectively absorb light associated with a first wavelength spectrum, the first wavelength spectrum associated with a first color of three primary colors; a first photo-sensing device stacked with the photoelectric device and configured to sense light associated with a second wavelength spectrum, the second wavelength spectrum associated with a second color of the three primary colors; a second photo-sensing device stacked with the photoelectric device and configured to sense light associated with a third wavelength spectrum, the third wavelength spectrum associated with a third color of the three primary colors; a first color filter between the photoelectric device and the first photo-sensing device and configured to selectively transmit light associated with the second wavelength spectrum; a second color filter between the photoelectric device and the second photo- sensing device and configured to selectively transmit light associated with the first wavelength spectrum and the third wavelength spectrum; and a first insulating layer between the photoelectric device and the second photo-sensing device and configured to selectively reflect light of wavelength spectra except for light associated with the third wavelength spectrum.   
However, in the same field of endeavor Yokoyama further discloses the claim limitations and the deficient claim limitations, as follows:
a first insulating layer between the photoelectric device and the second photo-sensing device ((i.e. In order to separate signals, an insulating layer is preferably provided between the photoelectric conversion parts and the semiconductor substrate) [Yokoyama: col. 6, line 63-65]; (i.e. The second photoelectric conversion part preferably has a maximum value in the frequency range of 530 to 600 nm. Namely, the second photoelectric conversion part is preferably a green color sensor.) [Yokoyama: col. 5, line 25-28])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gotoh with Yokoyama to install an insulating layer between color filters and the semiconductor substrate.  
Therefore, the combination of Gotoh with Yokoyama will enable to separate the color signals between the photoelectric conversion and the semiconductor substrate [Yokoyama: col. 6, line 63-65]. 
Gotoh and Yokoyama do not explicitly disclose the following claim limitations (Emphasis added).
a photoelectric device, the photoelectric device including a first electrode and a second electrode facing each other, and an active layer between the first electrode and the second electrode and configured to selectively absorb light associated with a first wavelength spectrum, the first wavelength spectrum associated with a first color of three primary colors;
However, in the same field of endeavor Park further discloses the claim limitations and the deficient claim limitations, as follows:
a first electrode and a second electrode facing each other (i.e. the first photoelectric device includes a first electrode and a second electrode facing each other and an infrared light absorption layer disposed between the first electrode and the second electrode) [Park: col. 1, line 44-48],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gotoh and Yokoyama with Park to install a first electrode and a second electrode facing each other.  
Therefore, the combination of Gotoh and Yokoyama with Park will enable to improve luminance sensitivity and maintain the miniaturized image sensor [Park: col. 1, line 24-30].

Regarding claim 2, Gotoh meets the claim limitations as set forth in claim 1.Gotoh meets the claim limitations as follow.
The image sensor of claim 1 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the first insulating layer (i.e. an insulating film) [Gotoh: col. 11, line 40] is configured to selectively reflect light ((i.e. An inorganic film optical filter 17 is formed on the insulating film 16) [Gotoh: col. 29, line 14-15]; (i.e. each of the plural optical filters 2a to 2d reflects light in a predetermined wavelength range to transmit light in a different wavelength range) [Gotoh: col. 42, line 39-41]) associated with the first wavelength spectrum ((i.e. the first light beams have a spectrum in which visible light R) [Gotoh: col. 29, line 41-42; Fig. 13]; (i.e. wavelength range may correspond to a red wavelength region) [Gotoh: col. 7, line 4-5]).

Regarding claim 3, Gotoh meets the claim limitations as set forth in claim 1.Gotoh meets the claim limitations as follow.
The image sensor of claim 1 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the first insulating layer (i.e. an insulating film) [Gotoh: col. 11, line 40] includes a first layer and a second layer (i.e. The first optical filter is formed by an inorganic multilayer film, and is formed by alternately layering a low-refractive-index material and a high-refractive-index material) [Gotoh: col. 30, line 12-15], the first layer associated with a first refractive index, the second layer associated with a second refractive index, the second refractive index different from the first refractive index (i.e. The first optical filter is formed by an inorganic multilayer film, and is formed by alternately layering a low-refractive-index material and a high-refractive-index material. Specifically, a silicon oxide film SiO2 is used as the low-refractive-index material, and a silicon nitride film SiN or a titanium oxide film TiO2 is used as the high-refractive-index material) [Gotoh: col. 30, line 12-18].

Regarding claim 4, Gotoh meets the claim limitations as set forth in claim 3.Gotoh meets the claim limitations as follow.
The image sensor of claim 3 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein a difference between the first refractive index and the second refractive index is equal to or greater than about 0.2 (i.e. Note: As it is shown for the first optical filter in the Fig. 21, the low-refractive-index L0 = L1 = L2 = L3 = L4 = 1.5; and the high-refractive-index H1 = H2 = H3 = H4 = 2.5; hence the difference between the high-refractive-index and the low-refractive-index is 1.0, which is greater than 0.2) [Gotoh: Fig. 21].  

Regarding claim 5, Gotoh meets the claim limitations as set forth in claim 3.Gotoh meets the claim limitations as follow.
The image sensor of claim 3 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the first refractive index ranges from about 1.2 to about 1.8 (i.e. Note: As it is shown for the first optical filter in the Fig. 21, the low-refractive-index L0 = L1 = L2 = L3 = L4 = 1.5, which is in the range between 1.2-1.8) [Gotoh: Fig. 21], and the second refractive index ranges from about 2.0 to about 3.0 (i.e. Note: As it is shown for the first optical filter in the Fig. 21, the high-refractive-index H1 = H2 = H3 = H4 = 2.5, which is in the range between 2.0-3.0) [Gotoh: Fig. 21].

Regarding claim 6, Gotoh meets the claim limitations as set forth in claim 1.Gotoh meets the claim limitations as follow.
The image sensor of claim 1 (i.e. image sensor) [Gotoh: col. 29, line 5], further comprising: a second insulating layer between the photoelectric device and the first photo-sensing device (i.e. Further, as the method for manufacturing the light detecting device and the solid-state image sensor, it is preferable that a photoelectric conversion unit and a charge transfer unit are formed on a front surface of a semiconductor substrate formed of silicon, and then, an insulating film which is a silicon oxide film of a thickness of 100 nm to 3000 nm, for example, is formed on the front surface of the semiconductor substrate using thermal oxidation of silicon or a CVD method. Then, it is preferable that a polysilicon film is deposited at a thickness of about 50 nm to 300 nm using a CVD method, for example, and then, n-type impurities such as phosphor are introduced using thermal diffusion or ion injection. Thereafter, it is preferable that a transfer electrode is formed using anisotropic etching, using a photoresist which is patterned in a predetermined pattern as a mask, based on a photolithography technique, and then, an insulating film is formed by deposition of an oxidation film based on polysilicon oxidation or a CVD method.) [Gotoh: col. 41, line 3-22], wherein the second insulating layer is different from the first insulating layer (i.e. Further, as the method for manufacturing the light detecting device and the solid-state image sensor, it is preferable that a photoelectric conversion unit and a charge transfer unit are formed on a front surface of a semiconductor substrate formed of silicon, and then, an insulating film which is a silicon oxide film of a thickness of 100 nm to 3000 nm, for example, is formed on the front surface of the semiconductor substrate using thermal oxidation of silicon or a CVD method. Then, it is preferable that a polysilicon film is deposited at a thickness of about 50 nm to 300 nm using a CVD method, for example, and then, n-type impurities such as phosphor are introduced using thermal diffusion or ion injection. Thereafter, it is preferable that a transfer electrode is formed using anisotropic etching, using a photoresist which is patterned in a predetermined pattern as a mask, based on a photolithography technique, and then, an insulating film is formed by deposition of an oxidation film based on polysilicon oxidation or a CVD method.) [Gotoh: col. 41, line 3-22].  

Regarding claim 7, Gotoh meets the claim limitations as set forth in claim 6.Gotoh meets the claim limitations as follow.
The image sensor of claim 6 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein a refractive index of the first insulating 30Atty. Dkt. No. 15639-000373-US layer is different from a refractive index of the second insulating layer (i.e. the plural layered members have .

Regarding claim 8, Gotoh meets the claim limitations as set forth in claim 6.Gotoh meets the claim limitations as follow.
The image sensor of claim 6 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein a thickness of the first insulating layer is different from a thickness of the second insulating layer (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, plural layered members having different thicknesses may be layered in each of the plural composite optical filters) [Gotoh: col. 10, line 16-19].

Regarding claim 9, Gotoh meets the claim limitations as set forth in claim 6.Gotoh meets the claim limitations as follow.
The image sensor of claim 8 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the thickness of the first insulating layer is greater than the thickness of the second insulating layer (i.e. an insulating film which is a silicon oxide film of a thickness of 100 nm to 3000 nm, for example, is formed on the front surface of the semiconductor substrate using thermal oxidation of silicon or a CVD method. Then, it is preferable that a polysilicon film is deposited at a thickness of about 50 nm to 300 nm using a CVD method, for example, and then, n-type impurities such as phosphor are introduced using thermal diffusion or ion injection. Thereafter, it is preferable that a transfer electrode is formed using anisotropic etching, using a photoresist which is patterned in a predetermined pattern as a mask, based on a photolithography technique, and then, an insulating film is formed by deposition of an oxidation film based on polysilicon oxidation or a CVD method) [Gotoh: col. 41, line 7-22 – Note: The thickness of the first insulating layer is from 100 nm – 3000 nm, while the thickness of the second insulating layer is only between 50 nm – 100 nm].

Regarding claim 10, Gotoh meets the claim limitations as set forth in claim 6.Gotoh meets the claim limitations as follow.
The image sensor of claim 6 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the first insulating layer (i.e. an insulating film) [Gotoh: col. 11, line 40] includes a first layer and a second layer (i.e. Then, the first optical filter is formed on the insulating
film. It is preferable that the first optical filter is formed on the insulating film. Here, it is preferable that the first optical filter is formed by an inorganic multilayer film, and is formed by alternately layering a low-refractive-index material and a high-refractive-index material) [Gotoh: col. 41, line 36-41], the first layer associated with a first refractive index, the second layer associated with a second refractive index, the second refractive index different from the first refractive index (i.e. The first optical filter is formed by an inorganic multilayer film, and is formed by alternately layering a low-refractive-index material and a high-refractive-index material. Specifically, a silicon oxide film SiO2 is used as the low-refractive-index material, and a silicon nitride film SiN or a titanium oxide film TiO2 is used as the high-refractive-index material) [Gotoh: col. 30, line 12-18], and the second insulating layer includes a common material as the first layer or the second layer (i.e. The first optical filter is formed by an inorganic multilayer film, and is formed by alternately layering a low-refractive-index material and a high-refractive-index material. Specifically, a silicon oxide film SiO2 is used as the low-refractive-index material, and a silicon nitride film SiN or a titanium oxide film TiO2 is used as the high-refractive-index material) [Gotoh: col. 30, line 12-18 – Note: If the high-refractive-index material the silicon nitride film SiN, the common material is silicon.  If the high-refractive-index material the titanium oxide film TiO2 , the common material is oxide].  

Regarding claim 11, Gotoh meets the claim limitations as set forth in claim 6.Gotoh meets the claim limitations as follow.
The image sensor of claim 6 (i.e. image sensor) [Gotoh: col. 29, line 5], further comprising: a third insulating layer on the first insulating layer and the second insulating layer (i.e. FIG. 18 is a cross-sectional view illustrating a structure of an inorganic film optical filter 17. Low-refractive-index materials and high-refractive-index materials of a multilayer film corresponding to plural layered members are alternately arranged in the order of L0, Hl, Ll, H2, L2, ... , Hj-1, Lj-1, Hj, and Lj from the top, respectively.) [Gotoh: col. 30, line 47-52; Fig. 18-19, 21], wherein a refractive index of the third insulating layer is different from a refractive index of the first insulating layer ((i.e. Refractive indexes of the low-refractive-index materials and the high-refractive-index materials are respectively represented as nL0, nH1, nL1, nH2, nL2, ... , nHj-1, nLj-1, nHj, and nLj,) [Gotoh: col. 30, line 52-55; Fig. 18-19, 21]; (i.e. the plural layered members have .

Regarding claim 12, Gotoh meets the claim limitations as set forth in claim 1.Gotoh meets the claim limitations as follow.
The image sensor of claim 1 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the third insulating layer includes silicon oxide (i.e. An upper insulation layer 80 is formed on the green photoelectric device 30G. The upper insulation layer 80 may be, for example, made of an inorganic insulating material such as a silicon oxide and/or a silicon nitride, or a low dielectric constant (low K) material such as SiC, SiCOH, SiCO, and SiOF.) [Park: col. 13, line 52-57; Note: Fig. 7 shows that the insulation layer of the green color is on the top of the insulation layers of the red and blue colors].

Regarding claim 13, Gotoh meets the claim limitations as set forth in claim 1.Gotoh meets the claim limitations as follow.
The image sensor of claim 1 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the first color filter is a blue filter (i.e. wavelength range may correspond to a blue wavelength region) [Gotoh: col. 7, line 7-8; Fig. 13], a green filter, or a red filter (i.e. the invention may further include a radiation unit that radiates, to an object, light in at least region or plural regions among an ultraviolet wavelength region, a magenta wavelength region, a blue wavelength region, a cyan wavelength region, a green wavelength region, a yellow wavelength region, an orange wavelength region, a red wavelength region, a first infrared wavelength region, a second infrared wavelength region, a third infrared wavelength region, ..., and a n-th infrared wavelength region, or the like) [Gotoh: col. 29, line 5], and the second color filter is a cyan filter, a yellow filter, or a magenta filter (i.e. the invention may further include a radiation unit that radiates, to an object, light in at least region or plural regions among an ultraviolet wavelength region, a magenta wavelength region, a blue wavelength region, a cyan wavelength region, a green wavelength region, a yellow wavelength region, an orange wavelength region, a red wavelength region, a first infrared wavelength region, a second infrared wavelength region, a third infrared wavelength region, ..., and a n-th infrared wavelength region, or the like) [Gotoh: col. 29, line 5].

Regarding claim 14, Gotoh meets the claim limitations as set forth in claim 1.Gotoh meets the claim limitations as follow.
The image sensor of claim 1 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the first color is green (i.e. wavelength range may correspond to a green wavelength region) [Gotoh: col. 7, line 10-11; Fig. 13], the first color filter (i.e. a first optical filter) [Gotoh: col. 47, line 36] is a blue filter or a red filter (i.e. wavelength range may include a blue wavelength region and a red wavelength region) [Gotoh: col. 7, line 19-21; Fig. 13], and the second color filter (i.e. a second optical filter) [Gotoh: col. 47, line 37-38] is a yellow filter or a cyan filter (i.e. the invention may further include a radiation unit that radiates, to an object, light in at least region or plural regions among an ultraviolet wavelength region, a magenta wavelength region, a blue wavelength region, a cyan wavelength region, a green wavelength region, a yellow wavelength region, an orange wavelength region, a red wavelength region, a first infrared wavelength region, a second infrared wavelength region, a third infrared wavelength region, ..., and a n-th infrared wavelength region, or the like) [Gotoh: col. 29, line 5].

Regarding claim 15, Gotoh meets the claim limitations as set forth in claim 1.Gotoh meets the claim limitations as follow.
The image sensor of claim 1 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the first color is red (i.e. wavelength range may include a red wavelength region and the green wavelength region) [Gotoh: col. 7, line 27-28; Fig. 13], the first color filter (i.e. a first optical filter) [Gotoh: col. 47, line 36] is a green filter or a red filter (i.e. wavelength range may include a red wavelength region and the green wavelength region) [Gotoh: col. 7, line 27-28; Fig. 13], and the second color filter (i.e. a second optical filter) [Gotoh: col. 47, line 37-38] is a yellow filter or a magenta filter  (i.e. the invention may further include a radiation unit that radiates, to an object, light in at least region or plural regions among an ultraviolet wavelength region, a magenta wavelength region, a blue wavelength region, a cyan wavelength region, a green wavelength region, a yellow wavelength region, an orange wavelength region, a red wavelength region, a first infrared wavelength region, a second infrared wavelength region, a third infrared wavelength region, ... , and a n-th infrared wavelength region, or the like) [Gotoh: col. 29, line 5].  
Regarding claim 16, Gotoh meets the claim limitations as set forth in claim 1.Gotoh meets the claim limitations as follow.
The image sensor of claim 1 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein the first color is blue (i.e. wavelength range may correspond to a blue wavelength region) [Gotoh: col. 7, line 7-8; Fig. 13], the first color filter (i.e. a first optical filter) [Gotoh: col. 47, line 36] is a green filter or a red filter (i.e. wavelength range may include a red wavelength region and the green wavelength region) [Gotoh: col. 7, line 27-28; Fig. 13], and the second color filter (i.e. a second optical filter) [Gotoh: col. 47, line 37-38] is a magenta filter or a cyan filter (i.e. the invention may further include a radiation unit that radiates, to an object, light in at least region or plural regions among an ultraviolet wavelength region, a magenta wavelength region, a blue wavelength region, a cyan wavelength region, a green wavelength region, a yellow wavelength region, an orange wavelength region, a red wavelength region, a first infrared wavelength region, a second infrared wavelength region, a third infrared wavelength region, ... , and a n-th infrared wavelength region, or the like) [Gotoh: col. 29, line 5].  

Regarding claim 17, Gotoh meets the claim limitations as set forth in claim 11.Gotoh meets the claim limitations as follow.
An electronic device comprising the image sensor of claim 1 (i.e. The image input device includes a solid-state image sensor that includes plural pixels that receive visible light and infrared light from an object and convert the visible light and the infrared light into a visible light signal and an infrared light signal, respectively, storage means for storing correction data including a correction value for each pixel of the solid-state image sensor with respect to the visible light signal, correction means for correcting the visible light signal output from the solid-state
image sensor based on the correction data stored in the storage means, and formation means for calculating chrominance information from the corrected visible light signal and calculating luminance information from the corrected visible light signal and the infrared light signal to form a color image signal, in which the correction data is updated at a predetermined timing.) [Gotoh: col. 1, line 58 – col. 2, line 6].

Regarding claim 18, Gotoh meets the claim limitations as follows:
An image sensor (i.e. image sensor) [Gotoh: col. 29, line 5], comprising: a photoelectric device ((i.e. a color image sensor that includes plural color component photoelectric conversion elements that are respectively provided with color filters that respectively transmit different color components on a light receiving surface) [Gotoh: col. 1, line 41-45]; (i.e. a photoelectric conversion unit) [Gotoh: col. 29, line 7]), the photoelectric device including a first electrode and a second electrode facing each other, and an active layer between the first electrode and the second electrode ((i.e. An embedding shape of the insulating film 16 formed using the CVD method is a downwardly convex shape between the transfer electrodes) [Gotoh: col. 33, line 48-50; Fig. 27(a-d)]; (i.e. a polysilicon film is deposited at a thickness of about 50 nm to 300 nm using a CVD method. Then, n-type impurities such as phosphor are introduced using thermal diffusion or ion injection. Thereafter, the transfer electrode 14 is formed using anisotropic etching, using a photoresist which is patterned in a predetermined pattern as a mask, based on a photolithography technique.) [Gotoh: col. 33, line 30-36; Fig. 27(a-d)]; (i.e. the solid-state image sensor 1b according to Embodiment 10 includes a semiconductor substrate 11. A photoelectric conversion unit 12 and a charge transfer unit 13 are formed on the semiconductor substrate 11. The photoelectric conversion unit 12 and the charge transfer unit 13 correspond to the optical sensor array 6a. A transfer electrode 14 and a light shielding film 15 are formed on the semiconductor substrate 11 with an insulating film being interposed therebetween) [Gotoh: col. 29, line 5-13]) and configured to selectively absorb light ((i.e. the optical filter may absorb visible light) [Gotoh: col. 53, line 20-22]; (i.e. The first and second optical sensors (photoelectric conversion unit 12) have sensitivity to the visible light and the infrared light.) [Gotoh: col. 53, line 20-22])  associated with a first wavelength spectrum ((i.e. the first light beams have a spectrum in which visible light R) [Gotoh: col. 29, line 41-42; Fig. 13]; (i.e. wavelength range may correspond to a red wavelength region) [Gotoh: col. 7, line 4-5]), the first wavelength spectrum associated with a first color of three primary colors ((i.e. the first light beams have a spectrum in which visible light R) [Gotoh: col. 29, line 41-42]; (i.e. wavelength range may correspond to a red wavelength region) [Gotoh: col. 7, line 4-5]; (i.e. the optical sensors 3a to 3d may be color-specified as "R" of the three primary colors) [Gotoh: col. 19, line 38-39]); a first photo-sensing device ((i.e. the plural optical sensors with respect to the plural optical filters) [Gotoh: col. 3, line 38-39]; (i.e. plural optical sensors that receive light respectively passed through the plural optical filters) [Gotoh: col. 3, line 23-26]; (i.e. an optical sensor that detects at least one of a first wavelength light intensity of the first wavelength light, a second wavelength light intensity of the second wavelength light, ... , and an n-th wavelength light intensity of the n-th wavelength light;) [Gotoh: col. 3, line 15-16]; (i.e. an optical sensor array in which plural optical sensors are arranged) [Gotoh: col. 3, line 67 – col. 4, line 1])  stacked with the photoelectric device ((i.e. a photoelectric conversion unit 12 and a charge transfer unit 13 are formed on the semiconductor substrate 11) [Gotoh: col. 29, line 6-8]; (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, the stacked member may be a dielectric substance) [Gotoh: col. 4, line 51-53]) and configured to sense light associated with a second wavelength spectrum ((i.e. the n-th wavelength light intensity detected by the optical sensor) [Gotoh: col. 3, line 15-16]; (i.e. an optical sensor that detects at least one of a first wavelength light intensity of the first wavelength light, a second wavelength light intensity of the second wavelength light, ... , and an n-th wavelength light intensity of the n-th wavelength light;) [Gotoh: col. 3, line 5-9]), the second wavelength spectrum associated with a second color of the three primary colors ((i.e. wavelength range may correspond to a green wavelength region) [Gotoh: col. 7, line 10-11; Fig. 13]; (i.e. the optical sensors 3a to 3d may be color-specified as "G" of the three primary colors) [Gotoh: col. 19, line 40-41]); a second photo-sensing device ((i.e. the plural optical sensors with respect to the plural optical filters) [Gotoh: col. 3, line 38-39]; (i.e. plural optical sensors that receive light respectively passed through the plural optical filters) [Gotoh: col. 3, line 23-26]; (i.e. an optical sensor that detects at least one of a first wavelength light intensity of the first wavelength light, a second wavelength light intensity of the second wavelength light, ... , and an n-th wavelength light intensity of the n-th wavelength light;) [Gotoh: col. 3, line 15-16]; (i.e. an optical sensor array in which plural optical sensors are arranged) [Gotoh: col. 3, line 67 – col. 4, line 1]) stacked with the photoelectric device ((i.e. a photoelectric conversion unit 12 and a charge transfer unit 13 are formed on the semiconductor substrate 11) [Gotoh: col. 29, line 6-8]; (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, the stacked member may be a dielectric substance) [Gotoh: col. 4, line 51-53]) and configured to sense light associated with a third wavelength spectrum (i.e. wavelength range may correspond to a blue wavelength region) [Gotoh: col. 7, line 7-8; Fig. 13], the third wavelength spectrum associated with a third color of the three primary colors ((i.e. the third light beams have wavelength spectrum) [Gotoh: col. 29, line 38-39]; (i.e. the optical sensors 3a to 3d may be color-specified as "B" of the three primary colors) [Gotoh: col. 19, line 42-43]); a first color filter (i.e. a first optical filter) [Gotoh: col. 47, line 36] between the photoelectric device and the first photo-sensing device ((i.e. a first optical filter corresponding to the first optical sensor on the insulating film) [Gotoh: col. 11, line 42-44]; (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, the stacked member may be a dielectric substance) [Gotoh: col. 4, line 51-53]) and configured to selectively transmit light ((i.e. a first optical filter 18 that transmits light in a first wavelength range group) [Gotoh: col. 47, line 36-37]; (i.e. the inorganic film optical filter 17 (the first optical filter 18, the second optical filter 19, and the third optical filter 20) has a filter characteristic having transmission bands in wavelength regions of visible light) [Gotoh: col. 30, line 61-64]; (i.e. Curve G14 of FIG. 38(b) represents wavelength dependency of a transmittance of the first optical filter) [Gotoh: col. 37, line 11-12]) associated with the second wavelength spectrum ((i.e. wavelength range may correspond to a green wavelength region) [Gotoh: col. 7, line 10-11; Fig. 13]; (i.e. the optical sensors 3a to 3d may be color-specified as "G" of the three primary colors) [Gotoh: col. 19, line 40-41]), the first color filter being a blue filter, a green filter, or a red filter (i.e. wavelength range may include a blue wavelength region and a red wavelength region) [Gotoh: col. 7, line 19-21; Fig. 13];a second color filter (i.e. a second optical filter) [Gotoh: col. 47, line 37-38] between the photoelectric device and the second photo-sensing device ((i.e. a second optical filter corresponding to the second optical sensor on the insulating film) [Gotoh: col. 11, line 44-45]; (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, the stacked member may be a dielectric substance) [Gotoh: col. 4, line 51-53]) and configured to selectively transmit light ((i.e. a second optical filter 19 that transmits light in a second wavelength range group) [Gotoh: col. 47, line 37-39]; (i.e. the inorganic film optical filter 17 (the first optical filter 18, the second optical filter 19, and the third optical filter 20) has a filter characteristic having transmission bands in wavelength regions of visible light) [Gotoh: col. 30, line 61-64]; (i.e. Curve G14 of FIG. 38(b) represents wavelength dependency of a transmittance of the first optical filter) [Gotoh: col. 37, line 11-12]) associated with the first wavelength spectrum and the third wavelength spectrum ((i.e. each of the plural composite optical filters includes plural optical filters 2a to 2d having different transmission wavelength bands, and each of the plural optical filters 2a to 2d transmits visible light having a predetermined wavelength) [Gotoh: col. 43, line 52-56]; (i.e. component included in at least one of the plural color signals) [Gotoh: col. 1, line 52-53]), the second color filter being a cyan filter, a yellow filter, or a magenta filter (i.e. the invention may further include a radiation unit that radiates, to an object, light in at least region or plural regions among an ultraviolet wavelength region, a magenta wavelength region, a blue wavelength region, a cyan wavelength region, a green wavelength region, a yellow wavelength region, an orange wavelength region, a red wavelength region, a first infrared wavelength region, a second infrared wavelength region, a third infrared wavelength region, ..., and a n-th infrared wavelength region, or the like) [Gotoh: col. 29, line 5];  and a first insulating layer ((i.e. an insulating layer) [Gotoh: col. 47, line 20]; (i.e. an insulating film) [Gotoh: col. 29, line 11]) between the photoelectric device ((i.e. a color image sensor that includes plural color component photoelectric conversion elements that are respectively provided with color filters that respectively transmit different color components on a light receiving surface) [Gotoh: col. 1, line 41-45]; (i.e. a photoelectric conversion unit) [Gotoh: col. 29, line 7]) and the second photo-sensing device ((i.e. the plural optical sensors with respect to the plural optical filters) [Gotoh: col. 3, line 38-39]; (i.e. plural optical sensors that receive light respectively passed through the plural optical filters) [Gotoh: col. 3, line 23-26]; (i.e. an optical sensor that detects at least one of a first wavelength light intensity of the first wavelength light, a second wavelength light intensity of the second wavelength light, ... , and an n-th wavelength light intensity of the n-th wavelength light;) [Gotoh: col. 3, line 15-16]; (i.e. an optical sensor array in which plural optical sensors are arranged) [Gotoh: col. 3, line 67 – col. 4, line 1]);a second insulating layer ((i.e. an insulating layer) [Gotoh: col. 47, line 20]; (i.e. an insulating film) [Gotoh: col. 29, line 11]) between the photoelectric device ((i.e. a color image sensor that includes plural color component photoelectric conversion elements that are respectively provided with color filters that respectively transmit different color components on a light receiving surface) [Gotoh: col. 1, line 41-45]; (i.e. a photoelectric conversion unit) [Gotoh: col. 29, line 7]) and the first photo-sensing device ((i.e. the plural optical sensors with respect to the plural optical filters) [Gotoh: col. 3, line 38-39]; (i.e. plural optical sensors that receive light respectively passed through the plural optical filters) [Gotoh: col. 3, line 23-26]; (i.e. an optical sensor that detects at least one of a first wavelength light intensity of the first wavelength light, a second wavelength light intensity of the second wavelength light, ... , and an n-th wavelength light intensity of the n-th wavelength light;) [Gotoh: col. 3, line 15-16]; (i.e. an optical sensor array in which plural optical sensors are arranged) [Gotoh: col. 3, line 67 – col. 4, line 1]), the second insulating layer is different from the first insulating layer (i.e. forming a second optical filter 19 corresponding to the second optical sensor on the insulating film 16. Here, the first optical filter 18 and the second optical filter 19 have different transmission wavelength bands) [Gotoh: col. 53, line 11-15]; and a third insulating layer ((i.e. an insulating layer) [Gotoh: col. 47, line 20]; (i.e. an insulating film) [Gotoh: col. 29, line 11]) on the first insulating layer and the second insulating layer ((i.e. an insulating layer) [Gotoh: col. 47, line 20]; (i.e. an insulating film) [Gotoh: col. 29, line 11]) under the photoelectric device ((i.e. a color image sensor that includes plural color component photoelectric conversion elements that are respectively provided with color filters that respectively transmit different color components on a light receiving surface thereof and receive incident light to selectively output color signals corresponding to intensities of the different color components) [Gotoh: col. 1, line 41-47]; (i.e. the solid-state image sensor 1b according to Embodiment 10 includes a semiconductor substrate 11. A photoelectric conversion unit 12 and a charge transfer unit 13 are formed on the semiconductor substrate 11. The photoelectric conversion unit 12 and the charge transfer unit 13 correspond to the optical sensor array 6a. A transfer electrode 14 and a light shielding film 15 are formed on the semiconductor substrate 11 with an insulating film being interposed therebetween. An insulating film 16 is formed on the light shielding film 15. An inorganic film optical filter 17 is formed on the insulating film 16. A spacer film 21 is formed on the inorganic film optical filter 17. Here, an example in which the spacer film 21 is integrated with the spacer member is shown, and this may be similarly applied hereinafter. In the example of FIG. 15, the inorganic film optical filter 17 includes a first optical filter 18, a second optical filter 19, and a third optical filter 20, and corresponds to the composite optical filter 8a) [Gotoh: col. 29, line 5-23]).
Gotoh does not explicitly disclose the following claim limitations (Emphasis added).
An image sensor, comprising: a photoelectric device, the photoelectric device including a first electrode and a second electrode facing each other, and an active layer between the first electrode and the second electrode and configured to selectively absorb light associated with a first wavelength spectrum, the first wavelength spectrum associated with a first color of three primary colors; a first photo-sensing device stacked with the photoelectric device and configured to sense light associated with a second wavelength spectrum, the second wavelength spectrum associated with a second color of the three primary colors; a second photo-sensing device stacked with the photoelectric device and configured to sense light associated with a third wavelength spectrum, the third wavelength spectrum associated with a third color of the three primary colors; 33Atty. Dkt. No. 15639-000373-US-COA a first color filter between the photoelectric device and the first photo-sensing device and configured to selectively transmit light associated with the second wavelength spectrum, the first color filter being a blue filter, a green filter, or a red filter; a second color filter between the photoelectric device and the second photo- sensing device and configured to selectively transmit light associated with the first wavelength spectrum and the third wavelength spectrum, the second color filter being a cyan filter, a yellow filter, or a magenta filter; a first insulating layer between the photoelectric device and the second photo-sensing device; a second insulating layer between the photoelectric device and the first photo-sensing device, the second insulating layer is different from the first insulating layer; and a third insulating layer on the first insulating layer and the second insulating layer.   
However, in the same field of endeavor Yokoyama further discloses the claim limitations and the deficient claim limitations, as follows:
a first insulating layer between the photoelectric device and the second photo-sensing device ((i.e. In order to separate signals, an insulating layer is preferably provided between the photoelectric conversion parts and the semiconductor substrate) [Yokoyama: col. 6, line 63-65]; (i.e. The second photoelectric conversion part preferably has a maximum value in the frequency range of 530 to 600 nm. Namely, the second photoelectric conversion part is preferably a green color sensor.) [Yokoyama: col. 5, line 25-28])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gotoh with Yokoyama to install an insulating layer between color filters and the semiconductor substrate.  
Therefore, the combination of Gotoh with Yokoyama will enable to separate the color signals between the photoelectric conversion and the semiconductor substrate [Yokoyama: col. 6, line 63-65]. 
Gotoh and Yokoyama do not explicitly disclose the following claim limitations (Emphasis added).
a photoelectric device, the photoelectric device including a first electrode and a second electrode facing each other, and an active layer between the first electrode and the second electrode and configured to selectively absorb light associated with a first wavelength spectrum, the first wavelength spectrum associated with a first color of three primary colors;
However, in the same field of endeavor Park further discloses the claim limitations and the deficient claim limitations, as follows:
a first electrode and a second electrode facing each other (i.e. the first photoelectric device includes a first electrode and a second electrode facing each other and an infrared light absorption layer disposed between the first electrode and the second electrode) [Park: col. 1, line 44-48],(i.e. An upper insulation layer 80 is formed on the green
photoelectric device 30G. The upper insulation layer 80 may be, for example, made of an inorganic insulating material such as a silicon oxide and/or a silicon nitride, or a low dielectric constant (low K) material such as SiC, SiCOH, SiCO, and SiOF.) [Park: col. 13, line 52-57; Note: Fig. 7 shows that the insulation layer of the green color is on the top of the insulation layers of the red and blue colors] on the first insulating layer (i.e. A first intermediate insulation layer 65 is formed on the red photoelectric device 30R. The first intermediate insulation layer 65 may be made of an inorganic insulating material such as a silicon oxide and/or a silicon nitride, or a low dielectric constant (low K) material such as SiC, SiCOH, SiCO, and SiOF) [Park: col. 19, line 23-28; Note: Fig. 7 shows that the insulation layer of the green color is on the top of the insulation layers of the red and blue colors] and the second insulating layer (i.e. A second intermediate insulation layer 75 is formed on the blue photoelectric device 30B. The second intermediate insulation layer 75 may be made of an inorganic insulating material such as a silicon oxide and/or a silicon nitride, or a low dielectric constant (low K) material such as SiC, SiCOH, SiCO, and SiOF) [Park: col. 20, line 25-30 Note: Fig. 7 shows that the insulation layer of the green color is on the top of the insulation layers of the red and blue colors].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gotoh and Yokoyama with Park to install a first electrode and a second electrode facing each other.  
Therefore, the combination of Gotoh and Yokoyama with Park will enable to improve luminance sensitivity and maintain the miniaturized image sensor [Park: col. 1, line 24-30].

Regarding claim 19, Gotoh meets the claim limitations as set forth in claim 18.Gotoh meets the claim limitations as follow.
The image sensor of claim 18 (i.e. image sensor) [Gotoh: col. 29, line 5], wherein a refractive index of the first insulating 30Atty. Dkt. No. 15639-000373-US layer is different from a refractive index of the second insulating layer (i.e. the plural layered members have , or a thickness of the first insulating layer is different from a thickness of the second insulating layer (i.e. In the solid-state image capturing apparatus according to the aspect of the invention, plural layered members having different thicknesses may be layered in each of the plural composite optical filters) [Gotoh: col. 10, line 16-19].    

Regarding claim 20, Gotoh meets the claim limitations as set forth in claim 18.Gotoh meets the claim limitations as follow.
An electronic device comprising the image sensor of claim 18 (i.e. The image input device includes a solid-state image sensor that includes plural pixels that receive visible light and infrared light from an object and convert the visible light and the infrared light into a visible light signal and an infrared light signal, respectively, storage means for storing correction data including a correction value for each pixel of the solid-state image sensor with respect to the visible light signal, correction means for correcting the visible light signal output from the solid-state
image sensor based on the correction data stored in the storage means, and formation means for calculating chrominance information from the corrected visible light signal and calculating luminance information from the corrected visible light signal and the infrared light signal to form a color image signal, in which the correction data is updated at a predetermined timing.) [Gotoh: col. 1, line 58 – col. 2, line 6].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488